     Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 1 of 7




 1    Ara Sahelian, Esq., [CBN 169257]
 2    SAHELIAN LAW OFFICES
      23276 South Pointe Drive, Suite 216
 3    Laguna Hills, CA 92653
 4    949. 859. 9200
 5
      e-mail: sahelianlaw@me.com
      Attorneys for Fogo De Chao Churrascaria (San Jose) LLC
 6
 7
 8
                    UNITED STATES DISTRICT COURT
 9                  CALIFORNIA NORTHERN DISTRICT
10                        (San Jose Courthouse)
11
12
13
14
15
      Scott Johnson,
                  Plaintiff,
16                   vs.                       CASE NO.: 5:21-cv-02859-BLF
      Fogo De Chao Churrascaria (San           The Honorable Beth Labson Freeman
17
      Jose) LLC
18                                             REPLY BRIEF TO MOTION TO
                 Defendant.
19                                             DISMISS
20                                             Hearing Date: 9/30/21
21                                             Time: 9:00 AM
22
      .
23
24
25
26
27
28

                      REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 1 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 2 of 7




 1             REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1]
 2
              THE PARTIES CONFERRED PRIOR TO THE FILING OF
 3
 4      THIS MOTION
 5            Plaintiff’s attorney, Ray Ballister, and Defendant’s attorney met and
 6      conferred via telephone on May 13, 2021. The issues before the Court, here,
 7      are recurring with respect to the firms representing the Plaintiff and
 8      Defendant. In fact, Potter Handy and the undersigned have been on opposite
 9      sides on this issue in Whitaker v Body, Art, and Soul Tattoos L.A., LLC, 2021
10
        U.S. App. LEXIS 1991 (9th. Cir. 2021).
11
              I. POTTER HANDY WAS ADMONISHED BY THE NINTH
12
        CIRCUIT TO AVOID DRAFTING COMPLAINTS OF THE SORT
13
14      FILED HERE
15            In 2020, the Potter Handy firm was also admonished by the Ninth
16      Circuit for failing to provide factual allegations, putting a defendant on notice
17      of the claims. (See Whitaker v. Panama Joe’s, 2:19-cv-09676-DSF-SS,
18      Central District of California). It seems as if Potter Handy is tone-deaf in that
19
        it has filed, here, the identical complaint. The operative factual allegations in
20
        the within case are no different than those found in Panama Joe’s.
21
              Comparing the allegations of made in Panama Joe’s ("Panama")and
22
        the initial complaint in the within matter
23
24
                     Panama: “Plaintiff went to Panama Joe’s in October 2019 with

25            the intention to avail himself of its goods, motivated in part to
26            determine if the defendants comply with the disability access laws.”
27            Complaint ¶ 8.
28

2125                        REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 2 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 3 of 7




 1                   Here: “Plaintiff went to the Restaurant in September 2020 and
 2            November 2020 with the intention to avail himself of their goods or
 3            services motivated in part to determine if the defendants comply with
 4            the disability access laws.” Complaint ¶ 8.
 5
                     Panama:“Panama Joe’s is a facility open to the public, a place of
 6
              public accommodation, and a business establishment.” Id, ¶ 9.
 7
 8                   Here: “The Restaurant is a facility open to the public, a place of

 9            public accommodation, and a business establishment.” Id, ¶ 9.
10                   Panama: “Unfortunately, on the date of the plaintiff’s visit, the
11            defendants failed to provide accessible dining surfaces.” Id, ¶ 10.
12                   Here: “Unfortunately, on the dates of the plaintiff’s visits, the
13
              defendants failed to provide wheelchair accessible dining surfaces in
14
              conformance with the ADA Standards as it relates to wheelchair users
15
              like the plaintiff.” Id, ¶ 10.
16
                     Panama: “On information and belief, the defendants currently
17
18            fail to provide accessible dining surfaces.” Id, ¶ 11.
19                   Here: “On information and belief, the defendants currently fail to
20            provide wheelchair accessible dining surfaces.” Id, ¶ 14.
21                   Panama: “Plaintiff personally encountered these barriers.”
22            Complaint ¶ 12
23
                     Here: “These barriers relate to and impact the plaintiff’s
24
              disability. Plaintiff personally encountered these barriers.” Id, ¶ 15.
25
26                   Panama: “By failing to provide accessible facilities, the
27            defendants denied the plaintiff full and equal access.” Id, ¶ 13.
28

2125                        REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 3 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 4 of 7




 1                  Here: “As a wheelchair user, the plaintiff benefits from and is
 2            entitled to use wheelchair accessible facilities. By failing to provide
 3            accessible facilities, the defendants denied the plaintiff full and equal
 4            access.” Id, ¶ 16.
 5
                    Panama: “The failure to provide accessible facilities created
 6
              difficulty and discomfort for the Plaintiff.” Id, ¶ 14.
 7
 8
                    Here: “The failure to provide accessible facilities created

 9            difficulty and discomfort for the Plaintiff.” Id, ¶ 17.
10                  Panama: “The defendants have failed to maintain in working and
11            useable conditions those features required to provide ready access to
12            persons with disabilities.” Id, ¶ 17.
13                  Here: “The defendants have failed to maintain in working and
14
              useable conditions those features required to provide ready access to
15
              persons with disabilities.” Id, ¶18.
16
                    Panama: “Plaintiff will return to Panama Joe’s to avail himself
17
18            of its goods and to determine compliance with the disability access
19            laws once it is represented to him that Panama Joe’s and its facilities
20            are accessible. Plaintiff is currently deterred from doing so because of
21            his knowledge of the existing barriers and his uncertainty about the
22            existence of yet other barriers on the site. If the barriers are not
23            removed, the plaintiff will face unlawful and discriminatory barriers
24
              again.” Id, ¶ 19.
25
                    Here: “Plaintiff will return to the Restaurant to avail himself of
26
              its goods or services and to determine compliance with the disability
27
28

2125                       REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 4 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 5 of 7




 1             access laws once it is represented to him that the Restaurant and its
 2             facilities are accessible. Plaintiff is currently deterred from doing so
 3             because of his knowledge of the existing barriers and his uncertainty
 4             about the existence of yet other barriers on the site. If the barriers are
 5
               not removed, the plaintiff will face unlawful and discriminatory
 6
               barriers again.” Id, ¶ 20.
 7
              The above refers to the original Complaint. The First Amended
 8
 9      Complaint, as it stands, is also incomprehensible in that it requires discovery
10      for an understanding as for what Mr. Johnson needs to be able to dine at the
11      restaurant.
12            II. THE COMPLAINT IS FACTUALLY LACKING, AND
13      REQUIRES DISCOVERY FOR IT TO MAKE SENSE
14
              As a threshold matter, the existing tables are fully accessible. (see
15
        moving papers pages 2, 3, 11 and Exhibits B, C, D, F, G)
16
              The Ninth Circuit in Panama Joe’s clarified that no defendant in an
17
        ADA suit should have to conduct discovery in order to comprehend the
18
19      allegations made in a complaint.
20            “A complaint must contain sufficient allegations of underlying facts to
21      give fair notice and allow the opposing party to defend itself, and it must
22      "plausibly suggest an entitlement to relief, such that it is not unfair to require
23      the opposing party to be subjected to the expense of discovery and continued
24      litigation." Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).” Whitaker v.
25
        Pan. Joes Inv’rs LLC, 2021 U.S. App. LEXIS 1985, *5. The allegations made
26
        in the FAC do not explain Mr. Johnson’s needs as to the clearance he
27
        requires, below a dining surface, to be able to dine in his wheelchair,
28

2125                        REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 5 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 6 of 7




 1            “Plaintiff desired to eat outside because he enjoys the views and patio
 2      dining experience. The tables had a pedestal style support that did not provide
 3      enough knee and/or toe clearance. Without this clearance, it is difficult for
 4      plaintiff to pull under the table. This means that plaintiff has to sit relatively
 5
        far from the table making dining difficult. Plaintiff risks spilling his food,
 6
        which is embarrassing and frustrating.”
 7
              It’s worth noting here that there is no view or patio experience as the
 8
 9      entire outdoor dining area was enclosed (see Exhibits page 4). The allegation
10      that the tables “had a pedestal style support that did not provide enough knee
11      and/or toe clearance” is utterly meaningless. For instance:
12                    What are the dimensions of Mr. Johnson’s wheelchair?
13                    What is the amount of clearance that he requires below a dining
14
               surface (length, width)?
15
                      Did he attempt to use any of the tables, and what were his
16
               findings?
17
18                    Did he actually go into the outdoor dining area and ask to be
19             seated at an accessible table?
20                    How does he actually conclude that no accessible tables were
21             available?
22
              Potter Handy files about 3,000 - 4,000 complaints annually. Mr.
23
        Johnson, an attorney himself, has filed over 4,000. Here, they’ve each defied
24
        the 9th Circuit’s mandate by continuing to file complaints that lack the factual
25
        allegations sufficient to put a defendant on notice of the claims.
26
27
           The First Amended Complaint fails to satisfy the Iqbal/Twombly standard.

28

2125                        REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 6 -
       Case 5:21-cv-02859-BLF Document 21 Filed 08/16/21 Page 7 of 7




 1      Potter Handy and Mr. Johnson should not be rewarded for their malfeasance
 2
        by a leave to amend FAC complaint.
 3
 4        Respectfully submitted:
 5
          Date: 6/23/2021
 6
 7                                                               SAHELIAN LAW OFFICES
 8
 9                                                         ___________________________
10                                                                     Ara Sahelian, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2125                      REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 7 -
